MEMBER OF HOUSING AUTHORITY CANNOT ACQUIRE INTEREST IN PROJECT A member of the Oklahoma Ponca Tribal Housing Authority, a low-rent or mutual-help housing project, is ineligible to rent or acquire any interest in said project.  The Attorney General has had under consideration your letter requesting an opinion wherein you ask the following question: "Under existing conflict of interest statutes, is a member of the Oklahoma Ponca Tribal Housing Authority, who is otherwise qualified in all particulars, eligible for low-rent or mutual-help housing?" The specific statute dealing with conflict of interest problems within local housing authorities in the State of Oklahoma is 63 Ohio St. 1059 [63-1059] (1970); that statutes reads as follows: "During his tenure and for three (3) years thereafter, no commissioner, officer, or employee of the local housing authority shall voluntarily acquire any interest, direct or indirect, in any project or in any property included or planned to be included in any project, or in any contract or proposed contract relating to any housing project. If any such commissioner, officer, or employee involuntarily acquired any such interest, or voluntarily or involuntarily acquired any such interest prior to appointment or employment as commissioner, officer, or employee, the commissioner, officer, or employee, in any such event, shall immediately disclose his interest in writing to the authority, and such disclosure shall be entered upon the minutes of the authority, and the commissioner, officer, or employee shall not participate in any action by the authority relating to the property or contract in which he has any such interest. Any violation of the foregoing provisions of this section shall constitute misconduct in office. This section shall not be applicable to the acquisition of any interest in notes or bonds of an authority issued in connection with any housing project, or to the execution of agreements by banking institutions for the deposit or handling of funds in connection with a project or to act as trustee under any trust indenture, or to utility services the rates for which are fixed or controlled by a governmental agency." (Emphasis added) The statute concisely states that no member of the Housing Authority "shall voluntarily acquire any interest, direct or indirect, in any project or any property included or planned to be included in the project". It is a well founded rule of law that a lease or a leasehold is an interest in land. Therefore, it directly follows that the tenancy presently questioned is tantamount to an interest in land, and when acquired contrary to statute, precludes eligibility for participation in low-rent housing projects.  The Statute provides further that an interest in a project acquired prior to appointment as an officer, to the authority shall be fully disclosed, and thus, after making a full disclosure an officer shall be precluded from participation or any action relating directly to that particular property or interest.  It is, therefore, the opinion of the Attorney General that your specific question be answered in the negative.  That appointment as a member of the Oklahoma Ponca Tribal Housing Authority would render said officer ineligible to live in or participate in mutual-help or low rent housing facilities. Although, it would appear that an interest acquired prior to such appointment acts only to preclude an officer's participation in that particular project.  (Conflict of Interest) (Michael D. Tinney)